UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7227



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WENDELL ELLIOT RICCO, a/k/a Money Mike,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-19, CA-97-488-R)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell Elliot Ricco, Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion for reconsideration of the denial of his 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998) motion. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Ricco, Nos. CR-93-19; CA-97-488-R (W.D. Va. Aug. 12, 1997). We deny

Appellant’s motion to authorize preparation of a transcript at gov-

ernment expense. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2